Citation Nr: 1310272	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  07-22 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disability, to include as secondary to a service-connected disability.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for as psychiatric disorder as secondary to the service-connected posttraumatic headaches.  

3.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected disability.  

4.  Entitlement to service connection for a sinus condition, to include sinusitis and a deviated septum, as secondary to the service-connected posttraumatic headaches.  

5.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected disability.  

6.  Entitlement to service connection for a cystic lesion in the anterior horn of the left lateral ventricle as secondary to the service-connected posttraumatic headaches.   

7.  Entitlement to a schedular rating in excess of 10 percent for posttraumatic headaches, to include the question of whether a reduction in the schedular evaluation for posttraumatic headaches, from 50 to 10 percent, was proper. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from September 1977 to August 1981.

This matter came before the Board of Veterans' Appeals (Board) on appeal from April 2006, August 2006, July 2007, and September 2007, rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.

The Board notes that the Veteran has been diagnosed with anxiety disorder, a mood disorder, major depressive disorder and posttraumatic stress disorder (PTSD), in addition to other psychiatric disorders.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has characterized that issue as set forth above.  In doing so, the Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis. Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  However, the Court clarified in Velez v. Shinseki, 23 Vet. App. 199 (2009) that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter. 

In this case, the Board is broadening the scope of the claim because the present claim turns upon essentially the same history, factual bases and diagnoses as were considered in the prior final RO rating decision -- that the Veteran experiences a psychiatric disability as due to service and the service-connected post traumatic  headaches.  As such, the threshold question of whether new and material evidence had been submitted must be addressed.  It is also noted that in light of the Board's decision to reopen and grant the claim, there can be no prejudice to the Veteran from captioning the issue as such. 

The claim for service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a March 1982 rating action, the RO denied the Veteran's claim of service connection for myositis of the dorsocolumbar paravertebral muscles, and a March 1982 letter notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

2.  The evidence received since the March 1982 rating decision that denied the Veteran's claim of service connection for myositis of the dorsocolumbar paravertebral muscles, is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's lumbar spine disability claim.

3.  In a December 1998 rating action, the RO denied the Veteran's claim of service connection for a psychiatric disorder, and a December 1998 letter notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

4.  The evidence received since the December 1998 rating decision that denied the Veteran's claim of service connection for a psychiatric disorder is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's psychiatric disability claim.

5.  The evidence of record shows the Veteran has a psychiatric disorder, anxiety with depression and panic attacks, caused by his service-connected posttraumatic headaches. 

6.  The preponderance of the evidence fails to show that a cervical spine disability, initially diagnosed after service, is related to an injury, disease, or event of service origin or to a service-connected disability.  

7.  The preponderance of the evidence shows that a sinus disorder, to include sinusitis and a deviated septum, was not present in service or until many years thereafter and is not related to service or to an incident of service origin, or a service-connected disability.

8.  The most probative competent evidence of record supports a conclusion that the Veteran has no clinically diagnosed cystic lesion in the anterior horn of the left lateral ventricle.

9.  Prior to October 23, 2008, the evidence does not show that the service-connected posttraumatic headaches were manifest by multi-infarct dementia associated with brain trauma. 

10.  The RO entered a rating action proposing a reduction of the Veteran's 50 percent evaluation for posttraumatic headaches in February 2007 and, following appropriate notification, took final action on the reduction in July 2007; the RO notified the Veteran and his representative of the action later that same month, and made the reduction effective from October 1, 2007.  

11.  After October 23, 2008, the Veteran's posttraumatic headaches are characterized by prolonged attacks productive of severe economic inadaptability; and there is no objective evidence of cognitive or physical impairment as residuals of traumatic brain injury.


CONCLUSIONS OF LAW

1.  The March 1982 rating decision that denied the Veteran's claim of service connection for myositis of the dorsocolumbar paravertebral muscles is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2012).

2.  Evidence received since the March 1982 rating decision is new and material; the claim of entitlement to service connection for a lumbar spine disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).

3.  The December 1998 rating decision that denied the Veteran's claim of service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2012).

4.  Evidence received since the December 1998 rating decision is new and material; the claim of entitlement to service connection for a psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).

5.  A psychiatric disorder, anxiety with depression  and panic attacks, was caused or aggravated by the service-connected posttraumatic headaches.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).

6.  A cervical spine disability was not incurred in or aggravated by service, and is not due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).

7.  A sinus condition, to include sinusitis and a deviated septum, was not incurred in or aggravated by service, and is not due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2012).

8.  The criteria for service connection for a cystic lesion in the anterior horn of the left lateral ventricle have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2012).

9.  Under the criteria in effect prior to October 23, 2008, an increased schedular rating for posttraumatic headaches was not warranted; the reduction in the schedular evaluation for posttraumatic headaches, from 50 to 10 percent, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105, 4.1, 4.124a, Diagnostic Code 8045 (2008).

10.  From October 23, 2008, the criteria for a disability rating of 50 percent, for posttraumatic headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.124a, Diagnostic Codes 8100, 8045 (effective from October 23, 2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in letters sent in December 2003, December 2005, July 2007, September 2008, October 2009, and November 2010.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to the holding in Dingess v. Nicholson, 19 Vet App 473 (2006).  With respect to the Veteran's applications to reopen his previously denied claims for service connection for a lumbar spine disability and a psychiatric disorder, the October 2009 letter contained the information the Veteran needed to reopen the claim for service connection for a psychiatric disorder.  38 U.S.C.A. § 5103(a) (West 2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  That communication satisfied the notice requirements for new and material evidence claims.  Id.  Moreover, as the application to reopen the claims of service connection for lumbar spine condition and a psychiatric disorder are reopened, compliance with Kent as to the evidence necessary to reopen the claims is no longer applicable in this case.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, Social Security Administration records, Virtual VA file, and private and VA treatment records have been obtained.  In addition, the Veteran has been provided with VA examinations in connection with his claims for service connection for a psychiatric disorder, a sinus condition, a brain lesion, and the increased rating claim.  With regards to the claim for service connection for a cervical spine disability, a VA examination is not required in the absence of competent evidence showing any event, disease, or injury during the Veteran's service, or any credible evidence relating any current cervical spine disability to the Veteran's service or a service-connected disability.  For these reasons, development for a VA medical examination is not warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2012).  Finally, the Veteran has not indicated that there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

II.  Application to reopen the claims for service connection for a psychiatric disability and a lumbar spine condition

By way of background, in a rating decision in March 1982, the RO denied the Veteran's claims for service connection for a nervous condition and myositis dorsocolumbar paravertebral muscles.  The RO determined that the service treatment records did not contain any complaints, findings, or diagnoses consistent with a lumbar spine disability, or a psychiatric disorder.  

Thereafter in a rating decision in May 1985 the RO denied the Veteran's claim of service connection for a nervous condition secondary to headaches based on the finding that the evidence failed to show a relationship between the Veteran's posttraumatic headaches and his psychiatric disability diagnosed as generalized anxiety disorder.  Finally, in December 1998 the RO denied the Veteran's claim for service connection for a psychiatric disorder because there was no evidence of a confirmed diagnosis of PTSD, nor any evidence to establish an etiological relationship between the Veteran's posttraumatic headaches and his generalized anxiety disorder, nervousness, or panic attacks. 

Because the Veteran did not submit a Notice of Disagreement (NOD) to the March 1982 rating decision denying service connection for a low back condition, nor did the Veteran appeal the decision denying service connection for a psychiatric disorder, and no new and material evidence was physically or constructively added to the record within one year of those determinations, they became final based on the evidence then of record.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

Initially, with regards to the Veteran's low back condition, since the March 1982 rating decision, evidence added to the record documents diagnoses of lumbar strain and lumbar degenerative disc disease.  With regards to the Veteran' psychiatric disorder, since the December 1998 rating decision, the Veteran has been diagnosed as having depression due to the traumatic brain injury (TBI) that produced the service connected posttraumatic headaches.  In light of Shade, the Board finds that this evidence raises a reasonable possibility of substantiating the claims.  As such, the evidence is new and material under the provisions of 38 C.F.R. § 3.156(a) and the claims are reopened. 

I.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis  becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2012).  Secondary service connection also is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists, and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2012).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  





Sinus condition

The Veteran contends that his sinus condition, diagnosed as sinusitis and deviated septum, was caused or aggravated by his service-connected TBI associated with his posttraumatic headaches.  

A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  38 C.F.R. § 3.159(a)(2) (2011).  Additionally, the Board finds that the Veteran is competent to report that he experienced breathing difficulties, or pain during service.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2011); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran's service treatment records show that the Veteran was seen in July 1980 for a cerebral concussion with loss of consciousness when he fell off the platform of a jeep.  The Veteran experienced headaches since that time.  The service treatment records do not contain any complaints, findings, or diagnoses consistent with a sinus disorder, to include sinusitis and a deviated septum.  

After service, in an independent psychiatric evaluation report dated in August 2005, Victor J. Llado, MD., a psychiatrist, noted that clinical testing revealed that the Veteran suffered from sinusitis.  In view of the period without evidence documenting a sinus disorder from 1981 to at least 2005, and the lack of clinical findings, treatment or complaints during this time, the Board finds that the evidence is against a finding of a continuity of treatment, which weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

However, the thrust of the Veteran's claim is that he developed a sinus disorder as secondary to the service-connected posttraumatic headaches.

On the question of medical causation or medical evidence of an association or link between a sinus condition, to include sinusitis and deviated septum, first noted after service, and service or a service-connected disability, to include TBI with posttraumatic headaches, VA obtained a medical opinion, which considered the Veteran's contentions and the service medical records.  The medical opinion did not associate the Veteran's sinus condition to service or a service-connected disability.  

On VA examination in March 2006, the examiner noted that the medical evidence failed to show treatment for rhinitis or a sinus condition.  On examination, there was a slight nasal septal deviation to the left, but it was not obstructive.  X-rays revealed right maxillary sinus disease and a left-sided deviation of the nasal septum.  In an addendum report in May 2006, the examiner opined that there was no relationship between the service-connected headaches and the Veteran's right maxillary sinus disease and a left-sided deviation of the nasal septum.  The examiner explained that there was no pathophysiological relationship between these disabilities and headaches because only during an acute sinus episode would there be facial pain, as opposed to headaches, and the pain would be caused by the sinus condition, as opposed to a headache, and headaches could not cause the sinus disease.  

The VA examiner has specialized medical expertise in the area of the nose, sinus, larynx, and pharynx, and is able to render a competent opinion regarding the likelihood that the claimed disorder is related to a service-connected disability.  Also, the VA examiner's opinion is based on review of the claims folder, to include the Veteran's service and post-service treatment records, and refers to relevant documentation in the claims file.  The examiner also addressed the Veteran's contentions that his sinus disorder was caused or aggravated his posttraumatic headaches, and explained, based on sound medical principles, why there was no relationship between the service-connected headaches and the Veteran's right maxillary sinus disease and a left-sided deviation of the nasal septum, despite the Veteran's assertions.  Significantly, the VA opinion is consistent with the evidence of record, to include post-service treatment records.  Moreover, that competent medical evidence is uncontroverted by any contrary competent medical opinion and opposes, rather than supports, the claim.  

The Board recognizes the Veteran's contentions as to the diagnosis and relationship between the service-connected headaches and the Veteran's right maxillary sinus disease and a left-sided deviation of the nasal septum.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss problems breathing, pain and other observable problems.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the currently diagnosed right maxillary sinus disease and a left-sided deviation of the nasal septum and its medical causation are not subject to lay observation or assertion, and fall outside the realm of common knowledge of a lay person.  The diagnoses were based on clinical findings, to include radiographic studies.  For this reason, neither right maxillary sinus disease or left-sided deviation of the nasal septum is a simple medical condition that the Veteran is competent to etiologically relate to any medical disability or disorder as he is not shown to be qualified through education, training, or experience to interpret clinical findings of a disease process or interpret diagnostic studies and determine its etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Given the complex nature of the Veteran's disability his assertions do not constitute competent medical evidence that he suffers from a sinus disorder, to include sinusitis and a left-sided deviation of the nasal septum, that is a result of service or a service-connected disability, to include posttraumatic headaches. 

Thus, in summary, the most credible and probative evidence shows that a sinus disorder, manifested more than 1 year after discharge from service and is not otherwise related to service or a service-connected disability.  For these reasons, the preponderance of the evidence weighs against the award of service connection for a sinus condition, to include sinusitis and a deviated septum, and the claim must be denied. 

In reaching these conclusions, the Board notes that, under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be given to the claimant in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim in this case, and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cervical spine

The Veteran's service treatment records do not contain any complaints, findings, or diagnoses consistent with a cervical spine disability.  After service, VA treatment records documented complaints of neck pain starting in 2002, along with a diagnosis of cervicalgia.  A May 2007 x-ray report revealed mild degenerative disc disease at the C6-C7 level.  Given the absence of any neck complaints in service, or for years thereafter, and no competent, credible evidence linking current disability to service, there is no basis for concluding the Veteran's neck disability was incurred in service.  

However, the Veteran asserts that he developed cervical spine disability as secondary to the service-connected bilateral knee disabilities.  Although the Veteran is competent to describe symptoms of pain in the cervical spine, the diagnosis of cervical spine degenerative joint and disc disease and is not subject to lay observation.  The determination as to the presence, type, and cause of a disability of the cervical spine are medical in nature and not capable of lay observation.  Due to the medical complexity of the issues involved, the Veteran's assertions alone are insufficient to establish service connection.  As a lay person the Veteran has not been shown to be qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  Thus, his lay assertions are of little probative value when offered to establish a causal connection between his cervical spine disability and service or a service-connected disability, to include the service-connected bilateral knee condition.  

On the question of medical causation, medical evidence of an association or link between the current cervical spine condition, first noted after service, and service or a service-connected disability, there is no competent medical evidence that supports the claim.  As there is no competent medical evidence to show that it is at least as likely as not that the Veteran currently suffers from a cervical spine disability that is due to service or a service-connected disability, to include the service-connected bilateral knee condition, and in the absence of competent medical evidence linking any current cervical spine disorder to an incident in service, or a service-connected disability, service connection must be denied.  

Under the circumstances described above, the Board finds that the preponderance of the evidence is against the claim, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cystic lesion in the brain

The Veteran's service treatment records show that the Veteran was seen in July 1980 for a cerebral concussion with loss of consciousness when he fell off the platform of a jeep.  The Veteran experienced headaches since that time.  The service treatment records do not contain any complaints, findings, or diagnoses of a cystic lesion in the brain.  Post service records do not show the presence of the claimed cyst for many years.  Since the presence of a brain cyst is beyond the competence of the Veteran to diagnose or to link to any injury, VA obtained a medical opinion in March 2006.  Following an examination of the Veteran and a review of the claims file, the examiner noted that he was unable to locate the study that purportedly revealed a cystic lesion in the left lateral ventricle.  Accordingly, a MRI was performed.  The March 2006 MRI revealed mild chronic small vessel changes in the white matter, adjacent to the posterior horn of the right lateral ventricle, otherwise, the study was normal.  The examiner indicated that the previously reported cerebral lesion either no longer existed or never existed.  Accordingly, as there was no imaging evidence of the claimed cystic lesion, the condition did not exist and as such it could not be related to the service-connected posttraumatic headaches.  The examiner further explained that the white matter vessel changes found on the Veteran's MRI were frequently seen in otherwise asymptomatic patients who did not have a history of head trauma.  The process was degenerative in nature and it was related to arteriosclerotic changes in the small brain arteries, which was a sign for the beginning of anti-platelets aggregating agents.  It was not a change associated with head trauma.  

Given the claimed condition is no longer present and the imaging findings were explained to be unrelated to trauma, there is no basis upon which to grant service connection.  

Psychiatric disorder

The Veteran seeks entitlement to service connection for a psychiatric disorder as secondary to the service-connected posttraumatic headaches.

The Veteran's service treatment records show that the Veteran was seen in July 1980 for a cerebral concussion with loss of consciousness and he developed subsequent recurrent headaches since that time.  The service treatment records do not contain any complaints, findings, or diagnosis consistent with a psychiatric disorder.  Nevertheless, the evidence shows that within one year of discharge from service the Veteran presented psychiatric complaints, to include nervousness and irritability, which he consistently attributed to the in-service head trauma.  He underwent a VA psychological examination in December 1981, at which time he reported a history of psychiatric symptoms for which had been sporadically treated since the in-service 1980 head injury.  The examiner found no evidence of a major organic or thought disorder.  A VA examination report in November 1998 recorded complaints of nervousness a couple of months after the in-service head trauma.  He had been diagnosed as having panic attacks. 

Since then, the Veteran's private psychiatrist, Dr. Llado has noted symptoms of agoraphobia, panic attacks, and anxiety, which he linked to the Veteran's service head trauma, and the Veteran's VA treating psychiatrists have diagnosed the Veteran with a psychiatric disorder secondary to the service-connected TBI with posttraumatic headaches.  In this regard, the Board notes that a VA psychiatrist in January 2006 diagnosed major depressive disorder and panic disorder with agoraphobia, rule out depression due to traumatic brain disease.  Upon further psychiatric evaluation in September 2007, August 2008, October 2009, and July 2011, it was determined that the Veteran suffered from depression due to traumatic brain disease.  For the foregoing reasons, the claim of entitlement to service connection for a psychiatric disorder, anxiety with depression and panic attacks is warranted on a secondary basis.  38 C.F.R. § 3.310.  

III.  Posttraumatic headaches

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where  there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, (1993).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's headache disability is manifestly a consequence of a TBI.  During the pendency of the appeal, effective October 23, 2008, VA amended the criteria for rating residuals of TBIs.  73 Fed. Reg. 54,693, 54,708 (Sept. 23, 2008).  This amendment applies to applications received by VA on and after October 23, 2008.  The former criteria apply to applications received by VA before that date.  A Veteran whose residuals of TBI were rated under Diagnostic Code 8045 prior to the amendment, however, is permitted to request review under the amended criteria regardless of whether his disability has worsened since the last review or VA receives additional evidence. 

In this case, the Board notes that the June 2011 VA examination report and the subsequent July 2011 supplemental statement of the case considered entitlement to an increased rating under both the old and new criteria.  Moreover, a VA Fast Letter issued in October 2008 (Fast Letter 08-36 (October 24, 2008)) provided that claims received by VA before October 23, 2008 that are not yet final should be rated under the old criteria for periods prior to October 23, 2008, but under the old or the new criteria, whichever is more favorable, for periods beginning on October 23, 2008.  Given that the Veteran's claim was received prior to the effective date of the new criteria and such claim was not final as of October 23, 2008, the Board will evaluate the claim as directed by the October 2008 VA Fast Letter.

The version of 38 C.F.R. § 4.124a, Diagnostic Code 8045 in effect prior to October 23, 2008 provides that subjective complaints such as headaches, dizziness, and insomnia, recognized as symptoms of a brain trauma, are to be rated as 10 percent disabling, and no higher, under Diagnostic Code 9304.  This Code also provides that the 10 percent rating is not to be combined with any other rating for a disability due to brain trauma, and that ratings in excess of 10 percent are not assigned absent a diagnosis of multi-infarct dementia associated with brain trauma.

Under Diagnostic Code 9304, which governs ratings of dementia due to head trauma, a 10 percent disability evaluation is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  See 38 C.F.R. § 4.130, Diagnostic Code 9304.

Under applicable law, previous determinations which are final and binding, including decisions involving degree of disability, are to be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a) (2012).  Where evidence establishes such error, the prior decision will be reversed or amended.  Id.  

If VA determines that the evaluation of a service-connected disability must be reduced on the basis of CUE or otherwise, it must follow certain procedures prior to implementing the reduction.  Specifically, 38 C.F.R. § 3.105(e) (2012), provides, in pertinent part that: 

[w]here the reduction in evaluation of a service-connected disability... is considered warranted and the lower evaluation would result in a reduction... of compensation payments currently being made, a rating proposing the reduction... will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced...  effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id.  

Paragraph (i) further provides that VA will inform the beneficiary in the advance written notice of the proposed action that he has the right to a predetermination hearing, provided that the request for such hearing is received by VA within 30 days from the date of the notice.  Id.  § 3.105(i).  If no predetermination hearing is requested, final action will be based solely on the evidence of record.  Id.  

In an April 2006 rating decision, the RO increased the Veteran's disability rating for posttraumatic headaches to 50 percent under Diagnostic Code 8100, effective September 21, 2005, the date the claim for an increased rating was received.  By February 2007 rating action, the RO proposed to reduce the Veteran's disability for posttraumatic headaches to 10 percent.  In a rating decision in July 2007, the Veteran's disability rating for posttraumatic headaches was reduced to 10 percent under Diagnostic Code 8045, effective October 1, 2007.  

Initially, the Board also finds that the analysis under Diagnostic Code 8045, rather than Diagnostic Code 8100, is consistent with the Veteran's initial claim for headaches.  He has maintained that his headaches are due to head trauma sustained while in the military, and there is no medical evidence to the contrary.  Specifically, the record shows that the Veteran's headaches had their onset following an episode of head trauma in July 1980, when he suffered a cerebral concussion with loss of consciousness after he fell off the platform of a jeep.  Therefore, the Board concludes that Diagnostic Code 8045, and not Diagnostic Code 8100, was appropriate. 

Having determined that the RO appropriately rated the Veteran's posttraumatic headache disorder under Diagnostic Code 8045, the Veteran's disability picture is most consistent with a 10 percent disability evaluation since he has not been diagnosed to have dementia due to head trauma.  It is the Board's conclusion, therefore, that he was not entitled to a higher schedular evaluation for his condition, and that the RO was correct when it concluded that the prior assignment of a higher schedular evaluation in April 2006 was error, warranting the reduction to 10 percent.   

It is the Board's further conclusion that the procedural requirements for reduction have been satisfied in this case.  In an April 2006 rating decision, the RO increased the Veteran's disability rating for posttraumatic headaches to 50 percent.  The record shows that the RO entered a rating action proposing a reduction of the Veteran's 50 percent schedular evaluation for posttraumatic headaches in February 2007.  The Veteran and his representative were notified of that proposal by a letter dated March 2007, and of their right to request a hearing.  The Veteran was also informed that his benefits would be reduced if he failed to submit additional evidence within 60 days.  He did not request a hearing on the matter; nor did he submit any additional evidence within the relevant time frame.  Accordingly, the RO took final action on the reduction in July 2007; notified the Veteran of the action later that same month; and made the reduction effective from October 1, 2007.  The proper procedures were followed.

From October 23, 2008, the new version of Diagnostic Code 8045 continues to provide for the evaluation of TBI.  38 C.F.R. § 4.124a (effective October 23, 2008).  However, the revised regulation describes three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  The revised regulation directs VA to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  The regulation directs VA to evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be evaluated under another Diagnostic Code, such as migraine headache or Meniere's disease, is to separately evaluated, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

The regulation directs VA to evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings -mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

The regulation directs VA to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate Diagnostic Code, to include motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate Diagnostic Code.  The regulation directs VA to evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id. 

The regulation directs VA to consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Id.  The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id. 

As specified in Note (1), there may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately evaluated under another Diagnostic Code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Id. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  Id.

Note (5): A Veteran whose residuals of TBI are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR 3.114, if applicable.  Id. 

The Veteran underwent a TBI examination in June 2011.  On examination, there was no evidence of dizziness, vertigo, seizures, balance problems, coordination problems, pain, autonomic dysfunction, numbness, parasthesias, sensory changes, weakness, paralysis, fatigue, ambulatory problems, mobility problems, malaise, memory impairment, bowel problems, neurobehavioral problems, bladder problems, erectile dysfunction, hearing loss, tinnitus, hypersensitivity to light or sound, speech difficulties, swallowing difficulties, decreased sense of smell or taste, endocrine dysfunction, cranial nerve dysfunction, or other cognitive symptoms.  The Veteran complained of prostrating headaches 2 to 3 times a week.  He described moderate to severe stabbing pain lasting 2 to 3 hours and requiring bed rest.  Medication provided only partial relief.  The headaches were accompanied by photophobia and were described as migraine type headaches.  Sensory and motor examinations were normal.  The Veteran's reflexes were normal with no muscle atrophy.  There were no findings of autonomic nervous system impairment, gait abnormality, imbalance, tremors, muscle atrophy, loss of muscle tone, spasticity or rigidity, fasciculations, cranial nerve dysfunction, hearing problems, endocrine dysfunction, skin breakdowns, vision problems, or other abnormalities.  The Veteran denied problems with his memory, attention, concentration, or executive functions.  Judgment was normal.  He was oriented as to time, place and person.  Social interaction was routinely appropriate.  Motor activity was normal.  Visual spatial orientation was normal.  Subjective symptoms did not interfere with work, instrumental activities of daily living, or family or other close relationships.  The Veteran was able to communicate by spoken and written language and his consciousness was normal.  The examiner diagnosed mild TBI with headaches, described as migraine type, posttraumatic, associated with the diagnosis of TBI.   While the examiner opined that the Veteran's headaches were productive of pain that would occupationally affect the Veteran, it was noted that the Veteran retired in 2010 when he became eligible by age or duration of work.  

As outlined above, the old criteria for Diagnostic Code 8045 prohibited a rating in excess of 10 percent for subjective complaints, including headaches, and could not be combined with any other rating for a disability due to brain trauma.  Under the new regulations, effective from October 23, 2008, residuals of TBI are to be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, any residual with a distinct diagnosis must be evaluated separately under the appropriate Diagnostic Code, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  

The Board notes that as this decision grants service connection for a psychiatric disorder associated with TBI, and for which a separate rating will be assigned, and as service-connection is in effect for posttraumatic headaches as a residual of his TBI, the Veteran will be separately evaluated for his headaches and psychiatric disorder in accordance with 38 C.F.R. § 4.124a, Diagnostic Code 8045.

As discussed above, the Veteran has been diagnosed with migraine like headaches associated with his TBI.  The Board also concludes that from October 23, 2008, a rating of 50 percent is warranted.  Migraine headaches are evaluated under Diagnostic Code 8100. 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2012).  Under Diagnostic Code 8100, a 10 percent rating is warranted for characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The evidence of record indicates that the Veteran suffers from migraine type headaches that occur approximately 2 to 3 times a week with moderate to severe stabbing pain lasting 2 to 3 hours.  To relieve his symptoms, the Veteran requires  sleep in a dark, quiet room.  Medication provided only partial relief.  The headaches were accompanied by photophobia and were described as migraine type headaches.  The Board finds the Veteran's headaches to be prostrating in nature, as they require bed rest for up to 3 hours in a quiet and dark place, multiple times per month.  As such, the Board concludes that a 50 percent rating is warranted for the Veteran's migraine type headaches from October 23, 2008. 

Because both Diagnostic Codes 8045 and 8100 contemplate manifestations of headaches, it would constitute prohibited pyramiding to provide separate 10 and 50percent ratings.  Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.14 (2012).  A single 50 percent rating under Diagnostic Code 8100 is; however, warranted from October 23, 2008. 

The Board has considered other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  As noted above, on examination in June 2011, there was no evidence of dizziness, vertigo, seizures, balance problems, coordination problems, pain, autonomic dysfunction, numbness, parasthesias, sensory changes, weakness, paralysis, fatigue, ambulatory problems, mobility problems, malaise, memory impairment, bowel problems, neurobehavioral problems, bladder problems, erectile dysfunction, hearing loss, tinnitus, hypersensitivity to light or sound, speech difficulties, swallowing difficulties, decreased sense of smell or taste, endocrine dysfunction, cranial nerve dysfunction, or other cognitive symptoms.  Sensory and motor examinations were normal.  The Veteran's reflexes were normal with no muscle atrophy.  There were no findings of autonomic nervous system impairment, gait abnormality, imbalance, tremors, muscle atrophy, loss of muscle tone, spasticity or rigidity, fasciculations, cranial nerve dysfunction, hearing problems, endocrine dysfunction, skin breakdowns, vision problems, or other abnormalities.  The Veteran denied problems with his memory, attention, concentration, or executive functions.  Judgment was normal.  He was oriented as to time, place and person.  Social interaction was routinely appropriate.  Motor activity was normal.  Visual spatial orientation was normal.  Subjective symptoms did not interfere with work, instrumental activities of daily living, or family or other close relationships.  The Veteran was able to communicate by spoken and written language and his consciousness was normal.  The Veteran has not otherwise reported symptomatology that would fall into the cognitive or physical categories for rating TBI under the new version of Diagnostic Code 8045.

There is no evidence of convulsive tics, paramyoclonus multiplex, Sydenham's or Huntington's chorea, or neuritis, neuralgia, or paralysis of any of the cranial nerves. See 38 C.F.R. § 4.124a, Diagnostic Codes 8103-8106, 8205, 8207, 8209- 8212, 8305, 8307, 8309-8312, 8405, 8407, 8409-8412 (2012). 

Thus, the Board concludes that from October 23, 2008 the Veteran is entitled to a 50 percent rating, but no more, for his posttraumatic headaches, migraine type.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the rating criteria for the Veteran's service-connected TBI with posttraumatic headaches reasonably describe the Veteran's disability level and symptomatology.  The medical evidence does not show that the Veteran's service connected disability causes unusual factors such as frequent hospitalizations or marked interference with employment beyond that contemplated by the rating schedule.  The rating criteria are therefore adequate to evaluate the Veteran's TBI with posttraumatic headaches and referral for consideration of extraschedular ratings is not warranted.

A claim for an increased rating, may include a claim for a total disability rating based on individual unemployability (TDIU) due to service connected disorders, if raised by the Veteran or reasonably raised by the record.  The Veteran in this case has contended his service connected disabilities preclude him from employment.  However, the RO denied entitlement to TDIU benefits in a July 2011 rating action, which decision the Veteran did not appeal.  Therefore, entitlement to TDIU benefits will not be addressed by the Board.  


ORDER

New and material evidence to reopen claim of service connection for a lumbar spine disability has been presented; to this extent, the appeal is granted.

New and material evidence to reopen claim of service connection for a psychiatric disorder has been presented and the claim is reopened.  

Service connection for a psychiatric disorder, anxiety with depression and panic attacks, as secondary to posttraumatic headaches, is granted, subject to the laws and regulations controlling the award of monetary benefits.

Service connection for a sinus condition, to include sinusitis and a deviated septum, is denied.  

Service connection for a cervical spine disability, to include as secondary to a service-connected disability, is denied.  

Service connection for a cystic lesion in the anterior horn of the left lateral ventricle is denied.   

The reduction in the schedular evaluation for posttraumatic headaches from 50 to 10 percent, was proper, and the appeal of the reduction is denied.   

Prior to October 23, 2008, entitlement to an increased rating greater than 10 percent for posttraumatic headaches is denied.

From October 23, 2008, entitlement to an increased rating of 50 percent for posttraumatic headaches, migraine type, is granted.  


REMAND

The Veteran claims that he developed a lumbar spine disability as secondary to the service-connected right and left knee disabilities.  The VA medical opinion of record shows that while the examiner considered whether the claimed disability was caused by the Veteran's knee disabilities, the question of whether the knee disabilities aggravated the Veteran's back disability was not addressed.  Case law is considered to require an opinion on the aggravation theory of entitlement as well.  Another opinion should be sought.  

Relevant ongoing medical records should also be obtained, to include any VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from individuals that have first-hand knowledge, and/or were contemporaneously informed of his claimed lumbar spine disability and the relationship between the disorder, and the service-connected right and left knee disabilities.  The Veteran should be provided a reasonable amount of time to submit this lay evidence. 

2.  The RO must obtain, either physically or electronically, all outstanding VA treatment and/or hospitalization records dated since July 2011.  All development efforts and any negative response(s) should be associated with the claims file, to include notation that no additional records are available.

3.  After associating all outstanding pertinent records with the claims file, schedule the Veteran for a VA spine examination to ascertain the nature, and etiology of a lumbar spine disability.  The examiner must review the claims file and the report must note that review.  The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided.  Specifically, the VA examiner should address the following: 

a) Provide a diagnosis for any lumbar spine disability found to be present.  Any necessary tests should be performed. 

b) State whether it is as likely as not that any lumbar spine disability found to be present underwent a permanent increase in severity, due to the service-connected right or left knee disability.

4.  Then, readjudicate the claim.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


